 

 

10,

11
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 2:18-cv-00655-JLR Document55 Filed 11/25/19 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
Maria Mora- Villalpando, No. C18-655-JLR. .
Plaintiff, JOINT STATUS REPORT

¥.

U.S. Immigration and Customs Enforcement,
U.S. Customs and Border Protection, and U.S.
Citizenship and Immigration Services,

 

Defendanis,

The parties hereby file this Joint Status Report as required by the Court’s Order on the
parties’ previous joint status report (Dkt. #54). The Court ordered the parties to provide a joint
status report within two months concerning their progress with the Court’s rulings.

U.S. Immigration and Customs Enforcement (“ICE”) has conducted initial searches of

the Office of Principal Legal Advisor (“OPLA”) Case Management System (“OCMS PLAnet”).

The parties have discussed those results and agreed to a set of search terms. Therefore, ICE will

conduct searches of the database based on the agreed upon search terms.

Joint Status Report UNITED STATES ATTORNEY
18-655-JLR - 1 700 STEWART STREET, SUITE 5220
. SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
 

10
11
12
13
14
15
16
17
18.
19
20
21
22

23

 

Case 2:18-cv-00655-JLR Document55 Filed 11/25/19 Page 2 of 4

In addition, U.S. Customs and Immigration Services (“USCIS”) will conduct a search of
the EDMS database for copies of I-213s created on or after January 20, 2017 once search terms
are agreed upon. The parties are continuing to negotiate search terms. Once search terms are
agreed upon, USCIS will conduct the search and ICE will review documents prior to production.

The parties have agreed that all searches will involve the time frame of January 20, 2017
to the present.

To keep the Court apprised, the parties will provide the Court with another Joint Status
Report within 60 days of this Joint Status Report, unless the Court orders otherwise.

Dated this 25" day of November, 2019.

/s/_ Khaled Alrabe .

Khaled Alrabe, NY Bar Reg. 5542311 (admitted
pro hace vice)

NATIONAL IMMIGRATION PROJECT

OF THE NATIONAL LAWYERS GUILD

89 South St. Suite 603

Boston, MA 02111

Ph, (617) 412-6794

Em.  khaled@nipn!g.org

és/ Devin T. Theriot-Orr .
Devin T, Theriot-Orr, WSBA #33995
OPEN SKY LAW, PLLC
20415 72nd Ave, S., Ste. 110
Kent, WA 98032
Ph. (206) 962-5052
Fax (206) 681-9663

Em. devin@opensky.law

Joint Status Report UNITED STATES ATTORNEY
18-655-JER - 2 700 STEWART STREET, SUITE 5220)
. SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00655-JLR Document55 Filed 11/25/19 Page 3 of 4

Joint Status Report
18-655-JLR - 3

BRIAN T. MORAN
United States Attorney

s/ Brian C, Kipnis
BRIAN C., KIPNIS

s/ Sarah K. Morehead

SARAH K. MOREHEAD, WSBA #29680
Assistant United States Attorneys
Office of the United States Attorney
Suite 5220, United States Courthouse
700 Stewart Street

Seatile, Washington 98101-1271
Phone: 206-553-7970

Fax: 206-553-4073

Email: brian. kipnis@iusdoj.gzov
Email: sarah,morehead@usdoy.gov

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
 

10
gl

12
| 13
14
15
16
17
18
19
20
21
22

23

 

Case 2:18-cv-00655-JLR Document 55. Filed 11/25/19 Page 4 of 4

ORDER

The parties will submit another joint status report within 60 days of the date of this order.

Dated this Zbl day of oven ber” , 2019, .
OV q

James L. Robart
United States District Judge

 

 

 

Joint Status Report UNITED STATES ATTORNEY
18-655-JLR - 4 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
